DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/853,921 filed 04/21/2020.

Information Disclosure Statement
The information disclosure statement filed 04/21/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janet Cord on 04/07/2021.

Claim 8, which originally depends from claim 7, is amended to depend from claim 1.
See examiner’s amendment below.

Proposed Examiner’s Amendments
1.   (Currently Amended) A flexible display panel, comprising: a display area; and a non-display area surrounding the display area; wherein the non-display area comprises a flexible substrate, an inorganic layer and a metal wire stacked together, the non-display area and a bending area of the flexible display panel has an overlapping area formed therebetween, wherein in the overlapping area, at least one groove is formed on the inorganic layer, and the metal wire is at least partially arranged in the at least one groove, wherein the flexible substrate comprises a first flexible layer, a first inorganic layer and a second flexible layer; wherein the second flexible layer is arranged at a side of the first inorganic layer adjacent to the metal wire; along a direction perpendicular to the flexible substrate, the at least one groove passes through the second flexible layer, or the at least one groove passes through the second flexible layer and the first inorganic layer.

2.    The flexible display panel of claim 1, wherein the at least one groove has a length same as that of the overlapping area along an. extension direction of the metal wire, 

3.    The flexible display panel of claim 2, wherein the portion of the metal wire in the overlapping area is attached to an inner wall of the at least one groove.

4.    The flexible display panel of claim 1, wherein a depth of the at least one groove is equal to a thickness of the inorganic layer by completely etching the inorganic layer at the at least one groove.

5.    The flexible display panel of claim 1, wherein the inorganic layer comprises a buffer layer and at least one insulating: layer stacked together; wherein the buffer layer is arranged at a side of the at least, one insulating layer adjacent to the flexible substrate; the at least one groove passes through all of the at least one insulating layer in the inorganic layer along a direction perpendicular to the flexible substrate.

6.    The flexible display panel of claim 5, wherein the inorganic layer comprises the buffer layer; a first insulating layer, a second insulating layer and a third insulating layer stacked together; wherein the at least one groove passes through the first insulating layer, the second insulating layer and the third insulating layer along the direction perpendicular to the flexible substrate.



8.    (Currently Amended) The flexible display panel of claim 1, wherein a planarization layer and a pixel definition layer are arranged at a side of the metal wire far away from the inorganic layer, wherein the pixel definition layer is arranged at a side of the planarization layer far away from the metal wire.

9.     The flexible display panel of claim 8, wherein a sum of a thickness of the planarization layer and a thickness of the pixel definition layer is equal to a thickness of the first flexible layer.

10.    The flexible display panel of claim 1, wherein a cross-sectional shape of the at least one groove is a trapezoid along a direction perpendicular to the flexible substrate and parallel to an extension direction of the metal wire, and a short side of the trapezoid is close to the flexible substrate.

11.    The flexible display panel of claim 10, wherein the cross-sectional shape of the at least one groove is a trapezoid with rounded comers.

12.    The flexible display panel of claim 1, wherein a pluralityof through-holes is arranged on the metal wire in the overlapping area.

13.    The flexible display panel of claim 1, wherein the metal wire has a width greater than or equal to 30 microns.

14.     The flexible display panel of claim 1, wherein the metal wire comprises a power signal line and a clock signal line.

15.   (Currently Amended) A flexible display device, comprising a flexible display panel, wherein the flexible display panel comprises: a display area; and a non-display area surrounding tire display area; wherein the non-display area comprises a flexible substrate, an inorganic layer and a metal wire stacked together, an overlapping area exists between the non-display area and a bending area of the flexible display panel, wherein in the overlapping area, at least one groove is formed on the inorganic layer, and the metal wire is at least partially arranged is the at least one groove, wherein the flexible substrate comprises a first flexible layer, a first inorganic layer and a second flexible layer; wherein the second flexible layer is arranged at a side of the first inorganic layer adjacent to the metal wire; along a direction perpendicular to the flexible substrate, the at least one groove passes through the second flexible layer, or the at least one groove passes through the second flexible layer and the first inorganic layer.

.

Allowable Subject Matter
Claims 1-6, 8-16 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A flexible display panel, comprising: a display area; and a non-display area surrounding the display area; wherein the non-display area comprises a flexible substrate, an inorganic layer and a metal wire stacked together, the non-display area and a bending area of the flexible display panel has an overlapping area formed therebetween, wherein in the overlapping area, at least one groove is formed on the inorganic layer, and the metal wire is at least partially arranged in the at least one groove, wherein the flexible substrate comprises a first flexible layer, a first inorganic layer and a second flexible layer; wherein the second flexible layer is arranged at a side of the first inorganic layer adjacent to the metal wire; along a direction perpendicular to the flexible substrate, the at least one groove passes through the second flexible layer, or the at least one groove passes through the second flexible layer and the first inorganic layer.
          Therefore, claim 1 and its dependent claims 2-6, 8-14 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being; A flexible display device, comprising a flexible display panel, wherein the flexible display panel comprises: a display area; and a non-display area surrounding tire display area; wherein the non-display area comprises a flexible substrate, an inorganic layer and a metal wire stacked together, an overlapping area exists between the non-display area and a bending area of the flexible display panel, wherein in the overlapping area, at least one groove is formed on the inorganic layer, and the metal wire is at least partially arranged is the at least one groove, wherein the flexible substrate comprises a first flexible layer, a first inorganic layer and a second flexible layer; wherein the second flexible layer is arranged at a side of the first inorganic layer adjacent to the metal wire; along a direction perpendicular to the flexible substrate, the at least one groove passes through the second flexible layer, or the at least one groove passes through the second flexible layer and the first inorganic layer.
          Therefore, claim 15 and its dependent claim 16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERMAN NG/Primary Examiner, Art Unit 2847